Citation Nr: 0819133	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  03-12 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected fracture of the transverse 
process at L1-L4, with traumatic arthritis and limitation of 
motion, prior to May 14, 2005.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected fracture of the transverse 
process at L1-L4, with traumatic arthritis and limitation of 
motion, for the period beginning May 14, 2005.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected left ankle sprain.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected scars of the right upper lip 
and chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously considered the veteran's appeal and 
issued a decision in October 2005 that granted an increased 
disability rating to 30 percent for fracture of the 
transverse process at L1-L4, with traumatic arthritis and 
limitation of motion, effective May 14, 2005, but denied a 
higher rating for that disability prior to that date.  The 
Board also denied higher ratings for a left ankle sprain and 
scars of the right upper lip and chin.  Two other claims 
regarding an increased rating for skin disability and 
unemployability benefits were remanded to the AMC.  The 
veteran filed an appeal of the Board's October 2005 decision 
with the Court of Appeals for Veterans Claims ("Court").  
Pursuant to a Joint Motion for Remand, the Court partially 
vacated the October 2002 Board decision in January 2007 and 
remanded the issues listed on the front page of this document 
for compliance with the instructions in the joint motion.

Thereafter, the Board remanded the veteran's claims to the 
AMC for further notice and development.  The AMC was 
instructed, among other things to consider whether the 
veteran's claims for increased ratings and TDIU should be 
referred for extraschedular consideration.  The AMC was also 
instructed to ensure compliance with the Board's October 2005 
remand instructions concerning claims for an increased rating 
for a skin disability and a TDIU.  This does not appear to 
have been accomplished.  A January 2008 deferred rating 
decision acknowledges the requested development of the skin 
disability and TDIU claims was not accomplished, and it 
appears from a transmittal sheet dated February 6, 2008, that 
an attempt was made to refer the veteran's claims for 
extraschedular consideration, but the file was mistakenly 
returned to the Board.  

Thus remand is necessary in order that the AMC may comply 
with both the October 2005 and June 2007 Board remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (The Board is obligated by law to ensure compliance 
with its directives, as well as those of the appellate 
courts.  Where the remand orders of the Board or the courts 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.).  

Accordingly, the case is REMANDED for the following action:

1.  Conduct the development instructed to 
be accomplished in the October 2005 Board 
remand with regard to the veteran's claims 
for an increased rating for a skin 
disorder and a TDIU, (which concerned 
obtaining additional treatment records).

2.  Thereafter, if referral for 
extraschedular consideration is deemed 
appropriate, forward the veteran's claims 
file to the Director, Compensation and 
Pension Service, for consideration of the 
veteran's entitlement to an extraschedular 
rating of any of the disabilities for 
which increases are being sought on 
appeal, for a combined rating, and a TDIU.

3.  If such action does not resolve the 
claims, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


